El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
En este caso se le han señalado cuatro errores a la ilus-trada Sala, sentenciadora al (1) separar a los acusados del abogado defensor, durante la vista del caso, imposibilitando de esta manera la labor del abogado: (2) instruir al jurado que éste tenía poder para determinar si el testigo señor Guillermo Hernández Vega era o no un cómplice de los acusa-dos-apelantes; (3) no definirle al jurado lo que constituye un cómplice a los fines de determinar si la declaración de éste debía ser corroborada y (4) no declarar con lugar dos mocio-nes de “mistrial” por el fundamento de haberse entrevistado los fiscales con los testigos de cargo después de estar éstos bajo la potestad de dicho tribunal.
Aunque el primer error señalado plantea una cuestión fundamental y seria — compárese, por ejemplo, People v. Zammora, 152 P.2d 180 (White), (1944) cita precisa a las págs. *833214 y 215, con Commonwealth v. Boyd, 92 Atl. 705 (Stewart), (1914), cita precisa a la pág. 706 — que afecta nada menos que al derecho constitucional de la debida asistencia de abo-gado, el error cometido al instruir al jurado que éste tenía facultad para determinar si el testigo señor Guillermo Her-nández Vega era o no un cómplice y el error cometido al no definirle al jurado lo que constituye un cómplice, son suficien-tes para revocar la sentencia y ordenar un nuevo juicio: Pueblo v. Flecha, 70 D.P.R. 685 (De Jesús), (1949) cita pre-cisa a la pág. 689. De la prueba del caso se desprende cla-ramente que Guillermo Hernández Vega era un cómplice. No hubo conflicto en cuanto a su condición como tal cómplice. En este caso compete al Juez resolver, que tal testimonio es uno de un cómplice, que debe ser corroborado, e instruir al jurado en cuanto a ese respecto, y no dejar, a juicio del ju-rado determinar, si el testimonio es uno o no es de un cómplice, y si el mismo debe o no debe ser corroborado. Hubiera sido suficiente describir al testigo como un co-autor en el de-signio común de todos los acusados comprendidos en el ataque al Cuartel de la Policía de Arecibo: Pueblo v. Díaz, 67 D.P.R. 785 (De Jesús), (1947), cita precisa a la pág. 787; Pueblo v. Villanueva, 71 D.P.R. 917 (Marrero), (1950), cita pre-cisa a la pág. 920: Pueblo v. Morales, ante pág. 605 (Belaval), (1956) cita precisa a la pág. 611.

Debe revocarse la sentencia apelada y ordenarse la cele-bración de un nuevo juicio.